Citation Nr: 0423941	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  96-41 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a ganglion cyst of the right wrist.  

3.  Entitlement to an initial compensable rating for a right 
shoulder lipoma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 1992 
and from November 1992 to November 1995.  The veteran was 
awarded a Southwest Asia Service Medal and is a Persian Gulf 
War veteran.  

This appeal arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran limited his notice of disagreement to the issues 
of whether new and material evidence had been submitted to 
reopen the claim for a low back disorder, and the original 
ratings of the right wrist and right shoulder lipoma.  The 
Board of Veterans' Appeals (Board) in an October 2003 
decision reopened the claim for service connection for a low 
back disorder and remanded the claim for service connection 
for a low back disorder and the original ratings of the right 
wrist and shoulder to the RO.  

Stegall v. West, 11  Vet. App. 268 (1998) held that a remand 
by the Board confers on the veteran as a matter of law, the 
right to compliance with the remand orders.  It imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  After reviewing the claims folder has concluded 
the RO had complied with the remand orders.  


FINDINGS OF FACT

1.  The claims folder does not include a current diagnosis of 
a low back disorder.  

2.  The veteran's service-connected ganglion of the right 
wrist produces tenderness, swelling, pain with use and 
limitation of motion, but no evidence of immobility of the 
joint.  

3.  The veteran's service-connected lipoma of the right 
shoulder does not produce repeated ulceration, is not tender 
and painful to objective examination, produce constant 
itching or extensive lesions or marked disfigurement.  It 
involves an area of two by three centimeters.  Motion of the 
arm is not decreased by the presence of the lipoma of the 
right shoulder.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for the ganglion cyst of the right wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7819, 7805, 7806 (2001); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5215 (2003).  

3.  The criteria for an initial compensable evaluation for 
right shoulder lipoma have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7819, 7803, 7804, 7805, 7806 (2001); 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the initial RO 
decision in May 1996 preceded the notice to the veteran of 
the provisions of the VCAA.  In October 2003 the Board of 
Veterans' Appeals (Board) remanded the claims to the RO and 
ordered the RO to inform the veteran of the provisions of the 
VCAA.  The RO sent a letter to the veteran in January 2004.  
The RO informed the veteran how VA could assist him in 
obtaining evidence, what evidence was needed to support his 
claim, and what evidence VA had received.  The RO 
readjudicated the claim and issued a supplemental statement 
of the case to the veteran in February 2004.  It included the 
regulations implementing the VCAA.  The veteran responded in 
April 2004.  

The Board of Veterans' Appeals (Board) has concluded the RO 
cured any defect in the prior notice to the veteran.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
No further actions to assist the veteran in developing his 
claims are required.  The RO obtained the veteran's service 
medical records, VA records of treatment and arranged for the 
veteran to be examined by VA in February 1997, May 1999 and 
May 2003.  The veteran did not identify any other relevant 
records.  VA has satisfied its obligation to notify and 
assist the veteran in this case.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2003).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  

When a provision of VA rating schedule is amended while a 
claim for an increased rating under that provision is pending 
a determination must be made as to which regulation is more 
favorable to the claimant.  If the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g)(West 2002), 
which provides that VA may award an increased rating based on 
a change in the law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000

Prior to August 30, 2002, the Schedule for Rating 
Disabilities provided that benign new skin growths were rated 
as scars, disfigurement, etc.  Unless otherwise provided 
ratings for codes 7807 through 7819 were rated as for eczema, 
dependent upon the location, extent and repugnant or 
otherwise disability character of manifestations.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2001).  

Superficial scars that are poorly nourished with repeated 
ulceration are rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  

Superficial scars that are tender and painful on objective 
examination are rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  

Other scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.119, Diagnostic Code 7805 (2001).  

Eczema is rated as 30 percent disabling with exudation or 
itching that is constant, extensive lesions, or marked 
disfigurement.  A 10 percent rating is assigned with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.119, Diagnostic 
Code 7806 (2001).  

On August 30, 2002 new VA regulations for evaluating 
disabilities of the skin became effective.  67 Fed. Reg. 
49590-49599 (2002).  They provide that benign skin neoplasms 
are rated as scars under Diagnostic Code 7801, 7802, 7803, 
7804, 0r 7805, or impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2003).  

Scars, other than head, face or neck, that are deep or that 
cause limited motion with area or areas exceeding 12 square 
inches (77 square centimeters) are rated as 20 percent 
disabling.  With an area or areas exceeding 6 square inches 
(39 square centimeters) is rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion with area or areas of 
144 square inches (929 square centimeters) or greater is 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2003).  

Unstable superficial scars are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2003).  

Superficial scars which are painful on examination are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2003).  

Other scars are rated on limitation of motion of function of 
the affected parts.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2003).  

Limitation of motion of the arm is rated as 40 percent 
disabling when motion is limited to 25 degrees from the side.  
With limitation of motion midway between the side and 
shoulder level a 20 percent rating is assigned.  With 
limitation of motion at the shoulder level a 20 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2003).  

Limitation of motion of the wrist is rated as to less than 15 
degrees of dorsiflexion is rated as 10 percent disabling.  
Limitation of palmar flexion in line with the forearm is 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2003).  

Ankylosis of the wrist is rated as 20 percent disabling when 
it is favorable in 20 degrees to 30 degrees dorsiflexion.  
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2003).  

Factual Background.  In March 1989 on service enlistment 
examination no abnormality of the spine was found.  At the 
time of his entrance into the service in June 1989 no 
additional defects were noted.  

Service medical records in October 1989 noted the veteran had 
pain in his right wrist.  The veteran stated his wrist had 
been broken 8 months previously.  The veteran stated it had 
never healed properly.  It caused pain when the veteran was 
doing push-ups.  Extension of the right wrist was somewhat 
asymmetrical.  He had good range of motion in supination and 
pronation.  Palmar flexion was to 80 degrees and dorsiflexion 
was to 45 degrees.  November 1989 X-rays of the right wrist 
were within normal limits.  

December 1989 service medical records revealed the veteran 
complained of low back pain.  There was no history of trauma.  
The assessment was paraspinal muscle strain.  The next entry 
in the record noted non-specific left flank tenderness with 
out a history of trauma.  There was vague tenderness to 
palpation on the left flank.  There was full range of motion.  
The assessment was rule out renal calculi/dysfunction versus 
paraspinal strain.  X-rays of the kidney, ureter and bladder 
found no abnormality.  

February 1990 service medical records reveal the veteran had 
low back pain.  Examination revealed point tenderness with 
flexion and extension.  No spasms were noted.  The veteran 
had a past history of the same complaint.  The assessment was 
rule out paraspinal muscle strain.  

The veteran again reported pain located in the left lower 
quadrant of the back in August 1990.  Bending increased the 
pain.  The assessment was left paravertebral muscle spasm.  
September 1990 records again noted complaints of back pain.  
The veteran also complained of a penile discharge.  He had 
lower back pain located in the thoracolumbar fascia area.  
Pain did not increase when the veteran bent in different 
directions.  A second examiner recorded an assessment of 
renal stones.  

December 1991 service medical records reveal the veteran 
again complained of low back pain.  The veteran described it 
as a dull throbbing ache without radiating pain.  The pain 
was in the kidney area.  The veteran was separated from the 
service in June 1992.  Service separation examination was 
performed.  

The veteran was examined by VA in August 1992.  Examination 
of the spine revealed normal contours of the spine.  There 
was no tenderness and no paravertebral muscle spasm.  Range 
of motion of the lumbar spine was normal.  The impression was 
the veteran had a history of right flank pain, which recurred 
without any evidence to suggest it was related to the lumbar 
spine.  X-rays of the lumbar spine were normal.  

Service enlistment examination in September 1992 found no 
abnormality of the spine.  January 1994 service medical 
records include complaints of bilateral kidney pain.  The 
veteran reported bilateral flank pain, greater on the left 
than the right.  The assessment was viral syndrome.  In July 
1974 the veteran complained of back pain.  

November 1994 service medical records reveal the veteran had 
a soft tissue prominence on the right shoulder.  In January 
1995 the veteran was referred to neurology for a mass of the 
right shoulder.  He was seen for benign fasciculations.  The 
assessment was prominent distal clavicle palpable mass of two 
to three centimeters.  Range of motion of the deltoid muscle 
made the mass more prominent.  The veteran had full range of 
motion and full strength in the right shoulder.  A Magnetic 
Resonance Imaging of the right shoulder was conducted in 
April 1995.  The veteran reported that sometimes the right 
shoulder ached.  

June 1995 service medical records reveal the veteran 
complained of a possible right wrist strain.  The veteran had 
full range of motion of the right wrist with resistance.  The 
assessment was mild wrist sprain.  In September 1995 the 
veteran reported his right wrist had been swollen and tender 
for two months.  The assessment was tendonitis.  Later in 
September 1995 the veteran complained of a knot in his right 
wrist.  It was sore.  October 1995 records noted the veteran 
had a probable cyst of the right wrist.  

A VA examination was conducted in February 1997.  The veteran 
reported he injured the right wrist when he fell on a track 
in service.  The wrist swelled mildly along the dorsal-radial 
aspect.  It was more perceptible if he was engaged in heavy 
activities such as working with weights.  Examination of the 
wrist revealed no definite masses.  There was no crepitus.  
There was definite limitation of dorsiflexion.  Dorsiflexion 
was to 50 degrees on the right compared with 70 degrees on 
the left.  There were no other limitations of motion.  There 
was some mild tenderness over the dorsal-radial aspect of the 
wrist.  

Examination of the right shoulder revealed a lump over the 
anterior aspect measuring three by three centimeter.  It was 
a soft lump in front of the right coracoid process.  
Occasionally his shoulder ached.  There was no loss of 
movement and he had good muscle strength.  

When the examiner asked the veteran about his low back he 
stated he did not believe he had a mechanical low back 
problem.  He believed it was his kidneys.  Examination of the 
low back revealed a normal arc of movement.  There was no 
pain on low back movement.  Straight leg raising was free 
bilaterally.  The deep tendon reflexes were symmetrical and 
active.  Musculature in the lower extremities was very well 
developed.  The veteran pointed out that it was his flank 
areas that tended to be tender if they were percussed.  The 
examiner stated the examination of the low back was normal 
and X-rays were normal.  

Examination of the wrist revealed it was not a severely 
tender painful situation.  There was some limitation of 
motion.  The veteran had pain with heavy use of the wrist.  
The examiner was not able to feel the ganglion cyst.  X-rays 
of the right wrist were normal.  The examiner's opinion was 
the veteran had some modest disability of the right wrist.  

In December 1997 a renal ultrasound was performed at VA.  It 
revealed findings suggestive of parenchymal renal disease.  
It was suspicious for small stones, with no evidence of 
hydronephrosis.  

May 1998 VA records noted the veteran had a history of renal 
calculi.  

A May 1999 VA examination of the joints did not show any 
swelling, active inflammation or tenderness.  There was a 
lipoma just above the right shoulder region.  There was 
tenderness on percussion in both flank regions.  The veteran 
was able to bend forward without problems.  He could walk on 
his heels and toes with no problems and bend sideways 
adequately.  The diagnoses included right nephrolithiasis, a 
lipoma of the right shoulder and a ganglion cyst of the right 
wrist.  In the opinion of the examiner the complaint of low 
back pain was actually in the flank area and suggestive of 
being related to his service-connected renal stones.  There 
was loss of function due to pain in the right wrist.  

A May 1999 VA outpatient treatment record reveals the veteran 
complained of tightness at the ends of range of motion of the 
shoulder.  Extension to 45 degrees, flexion to 170 degrees, 
abduction to 44 degrees, internal rotation to 166 degrees, 
internal rotation to 60 degrees and external rotation to 90 
degrees was recorded.  

The veteran was examined by a private dermatologist in June 
1999.  The lesion over the veteran's shoulder was 
asymptomatic, but the lesion over the wrist was sometimes 
erythematous and pruritic.  Sometimes motion of the wrist was 
painful.  Examination revealed a small tender nodular area 
over the right wrist.  The right shoulder had some type of 
non-descript cystic area over the distal aspect of the 
clavicle, shoulder area.  It was non-tender.  

May 1999 VA records reveal range of motion of the lumbar 
spine was flexion to 22 degrees, extension to 11 degrees with 
side bending to the right to 20 degrees and to the left to 18 
degrees, rotation was to 10 degrees on the right and 4 
degrees on the left.  

A VA examination of the veteran was conducted in May 2003.  
The veteran reported problems with right wrist pain.  He had 
some problems with weakness and stiffness in the wrist and 
occasional swelling.  With any use the cyst became enlarged.  
He did not have problems with instability or giving way.  He 
did report some problems with fatigability and lack of 
endurance.  During flare-ups the pain was a level three to 
four.  It occurred two to three times per month and lasted 
several hours.  Pain was precipitated by cold weather and any 
aggressive sports activities.  They caused swelling and pain 
that lasted two to three days.  At work the veteran had 
increased pain with lifting and gripping.  Yard maintenance 
caused increased pain.  Examination of the right wrist 
revealed no bone or joint deformity.  There was no swelling 
or effusion.  There was no increased warmth or redness.  The 
veteran reported pain with range of motion and strength 
testing.  There was a small prominence of a cyst-like mass 
present in the anatomical snuff box area.  There was 
tenderness to palpation.  He was able to hold objects in his 
hand against resistance.  Repetitive motion caused increased 
pain.  Range of motion of the wrist was to 38 degrees 
dorsiflexion, 12 degrees of palmar flexion, 7 degrees of 
radial deviation and 22 degrees of ulnar deviation.  X-rays 
of the right wrist were satisfactory.  

The veteran denied any problems with shoulder pain or 
decreased range of motion of the right shoulder.  He did not 
describe any symptoms related to the lipoma.  The lipoma type 
mass was a benign neoplasm.  The veteran did not describe any 
impairment of function.  Examination of the right shoulder 
revealed a five centimeter oval shaped soft mass present in 
the anterior right shoulder area at the distal clavicle.  
There was no tenderness with palpation.  

Analysis.  

Service Connection 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The veteran complained of low back pain in service.  
During his first period of service the veteran requested 
treatment for low back pain.  Although service medical 
records include diagnoses of paraspinal muscle strain in 
December 1989, February 1990, August 1990, a VA examination 
report in August 1992 noted there was no evidence to suggest 
the veteran's flank pain in service was related to the lumbar 
spine.  X-rays of the lumbar spine in August 1992 were 
normal.  

Again during the veteran's second period of service in July 
1974 the veteran complained of back pain.  In February 1997 
even the veteran reported he believed the origins of his 
flank pain were related to a kidney disorder and not to any 
mechanical low back problem.  The VA examiner in February 
1997 found the veteran's back was normal and did not diagnose 
any disorder of the low back.  In May 1999 the VA examiner 
definitively diagnosed nephrolithiasis.  He clearly stated 
the veteran's complaints of low back pain were actually in 
the flank area and were suggestive of a relationship to his 
service-connected renal stones.  

In the absence of a current diagnosis of a low back disorder, 
service connection is not warranted for a low back disorder.  

Ganglion Cyst of the Right Wrist

The RO granted service connection for a ganglion cyst of the 
right wrist in a May 1996 rating decision.  The veteran 
disagreed with the initial noncompensable rating assigned for 
the right wrist disability.  In a March 2003 rating decision 
the RO granted a higher initial rating to 10 percent, 
effective on the commencement date of service connection for 
the right wrist disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  A review of 
the evidence does not indicate any variation in the level of 
the veteran's right wrist disorder during the rating period.  
For that reason a staged rating has not been assigned.  

The Board compared the evidence with both the new and old 
criteria to determine which is was more favorable to the 
veteran.  VAOPGCPREC 3-2000

A higher initial rating for the ganglion cyst of the right 
wrist would require evidence of either constant itching, 
extensive lesions or marked disfigurement under 38 C.F.R. 
§ 4.119, Diagnostic Code 7806 (2001).  The examiner in 
February 1997 stated his examination of the right wrist 
disclosed no definite masses.  In May 1999 the VA examiner 
found no swelling, inflammation or tenderness.  There is no 
evidence of constant itching, any exudation or extensive 
lesions.  Only the private dermatologist in June 1999 noted 
the veteran reported if was sometimes pruritic.  higher 
rating than 10 percent based on 38 C.F.R. § 4.119, Diagnostic 
Code 7806 (2001) is not appropriate.  

Under both the old and new criteria benign neoplasms may be 
rated based on limitation of the function of the part 
effected.  38 C.F.R. § 4.119, Diagnostic Code 7805 (2001) and 
(2003).  The veteran has asserted his right wrist is impaired 
due to weakness, stiffness and swelling with use.  Normal 
range of motion of the wrist is illustrated at 38 C.F.R. 
§ 4.71, Plate I.  

A higher rating than 10 percent for limitation of function of 
the wrist requires evidence of ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2003).  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 
86.).  Measurement of range of motion of the right wrist in 
May 2003 demonstrated evidence of limitation, but no evidence 
of immobility of the joint.  A higher initial rating than 10 
percent for a ganglion cyst of the right wrist is not 
warranted.  

Right Shoulder Lipoma

The veteran is seeking a compensable rating for a lipoma of 
the right shoulder.  There is no evidence of any variation in 
the level of impairment of the right shoulder which would 
necessitate the application of a staged ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A compensable rating would require either evidence of 
repeated ulceration, tenderness and pain on examination or 
limitation of function of the shoulder under the old 
criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7805, 
7806 (2001).  The VA examiner in February 1997 described the 
lipoma as a soft lump over the anterior aspect.  There is no 
evidence of any ulceration, tenderness or pain on 
examination.  The examiner noted no loss of movement or 
muscle strength.  

Constant itching, exfoliation, exudation or itching if over 
an exposed area or extension area would also provide a basis 
for a compensable rating.  38 C.F.R. § 4.119, Diagnostic Code 
7806 (2001).  There is no indication of any itching 
exfoliation, exudation or itching.  The lipoma was measured 
as measuring three by three centimeters in February 1997 and 
as a five centimeter oval by the VA examiner in May 2003.  
The private dermatologist in June 1999 stated the lipoma was 
a non-descript cystic area over the distal aspect of the 
clavicle.  The Board has concluded it is not located in an 
exposed area and that it does not cover an extensive area.  

Under the new criteria a compensable rating requires 
involvement of an area of 929 centimeters.  The evidence does 
not demonstrate the lipoma is of sufficient size to make 
assignment of a compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7801 or 7802 (2003) warranted.  

A compensable rating may be assigned under both the old and 
new criteria when there is limitation of function.  VA 
Examiners in February 1997 and May 2003 found no tenderness 
or limitation of motion.  The veteran specifically denied any 
decreased range of motion in the shoulder.  The May 1999 VA 
outpatient treatment record revealed only tightness at the 
ends of range of motion of the shoulder.  Normal range of 
motion of the shoulder is illustrated at 38 C.F.R. § 4.71, 
Plate I.  A compensable rating would require limitation of 
motion of the arm to the level of the shoulder.  Shoulder 
level is illustrated as being at 90 degrees flexion.  In May 
1999 the veteran was able to flex to 170 degrees clearly 
higher than shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2003).  In May 2003 he told the VA examiner he did 
not have problems with shoulder pain or decreased range of 
motion of the shoulder.  

An initial compensable rating for a lipoma of the right 
shoulder is not warranted.  




ORDER

Service connection for a low back disorder is denied.  

An initial rating in excess of 10 percent for a ganglion cyst 
of the right wrist is denied.  

An initial compensable rating for a right shoulder lipoma is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



